COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
NANCY MERRILL McCARTER
D/B/A              )
MERRILL BAIL BONDS,                                    )
                                                                              )            
No.  08-03-00105-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )       
168th Impact District Court
THE STATE OF TEXAS,                                     )
                                                                              )        
of El Paso County, Texas
Appellee.                           )
                                                                              )              
(TC# 2002BF124)
                                                                              )
 
MEMORANDUM   OPINION
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
jurisdiction pursuant to Tex.R.App.P.
42.3.  This rule states:
Under the following
circumstances, on any party=s
motion--or on its own initiative after giving ten days=
notice to all parties--the appellate court may dismiss the appeal or affirm the
appealed judgment or order.  Dismissal or
affirmance may occur if the appeal is subject to dismissal:
 
(a)        for want of jurisdiction;
 
(b)        for want of prosecution; or
 
(c)        because the appellant has failed to
comply with a requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified time.
 
Tex.R.App.P.
42.3.




Final judgment was
reached in the trial court on December 9, 2002. 
Notice of Appeal was required to be filed no later than January 8,
2003.  Tex.R.App.P.
26.1.  According to the district clerk=s docketing certificate, Appellant
filed an untimely motion for new trial on February 4, 2003.  See Tex.R.App.P.
21.4(a).  He then filed an untimely
notice of appeal on February 28, 2003. 
On March 4, 2003, this Court sent notice to the parties of our intent to
dismiss the appeal for want of jurisdiction unless any party shows grounds for
continuing the appeal.  To date, we have
received no response.  Accordingly, we
now dismiss this appeal under Tex.R.App.P.42.3(a).
 
 
 
May
1, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.